April 30, 2004


Mr. Robert A. Swearingen
Peterson & Swearingen, LLC
3002 Texas Avenue South, Ste. 101
College Station, TX 77845

Mr. Scott Wesley Smith
9834 Haverdown
Houston, TX 77065
Honorable Richard W. B. Davis
272nd District Court
300 East 26th St Ste 204
Bryan, TX 77803-5360

Ms. Sharri Roessler
Clerk, Tenth Court of Appeals
501 Washington Ave., Rm 415
Waco, TX 76701

RE:   Case Number:  04-0411
      Court of Appeals Number:  10-03-00392-CV
      Trial Court Number:  02-001597-CVD-272

Style:      IN THE INTEREST OF A.C.S. AND G.E.S.

Dear Counsel:

      Today the Supreme Court of Texas lifted the stay  order  issued  April
30, 2004, in the above-referenced case.  The petition for writ  of  mandamus
remains pending before this Court.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Marc      |
|   |Hamlin        |